DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 17-20 and 37-40 have been withdrawn.  Claims 1, 6, and 41 have been amended.  Claims 46-48 are new.
	Claims 1-16, 21-36, and 41-48 are under examination.

2.	The objections to claims 1, 6, and 41 are withdrawn in response to the amendment filed on 3/28/2022.

Claim Objections
3.	Claim 3 is objected to because of the recitation “a hepatitis C (HCV) virus NS3 protease”.  Appropriate correction to “the hepatitis C (HCV) virus NS3 protease” is required.
	While the applicant argues that HCV is an abbreviation for hepatitis C virus, the claim was not objected to because of this recitation.  The claim was objected to because of the recitation “a” hepatitis C virus NS3 protease.

4.	Claim 46 is objected to because of the recitation “an alanine for a threonine” at position 54.  Appropriate correction to “alanine for threonine” is required.

Double Patenting
5.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-16, 21-36, and 41-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 25-30, and 32-37 of copending Application No. 16/400,976 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to using the same composition to treat cancers associated with hyperactive receptor tyrosine.  The application specification defines that NS3 could be the wild type or the T54A mutant ( see p. 30, lines 27-29; p. 69, lines 13-15).  Thus, the application claims and the instant claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The request that the obvious-type double patenting rejections be held in abeyance is acknowledged; however, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 7, 9-14, 16, 21-23, 28, 30-34, 36, 41-43, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea et al. (PNAS, 2008, 105: 64-69), in view of each Qi et al. (Am. J. Physiol. Gastrointest. Liver Physiol., 2011, 300: G264-G272), Hong et al. (Cancer Lett., 2012, 314: 34-40), and Tang et al. (Cancer Res., 2000, 60: 3081-3087).
Barnea et al. teach a method for controlled release of transcription factors within a cell in response to receptor tyrosine kinase (RTK) activation.  The method comprises 
tethering a transcription factor to the RTK via a linker containing a cleavage site for TEV protease; TEV is expressed in the cell as a fusion with the Shc1 PTB domain.  Upon RTK activation, TEV is tethered to the RTK via the binding of the Shc1 PTB to the phosphorylated tyrosine residues on the activated RTK; tethering enable TEV to cleave the linker and release the transcription factor.  Barnea et al. teach that the RTK could be EGFR (see Abstract; p. 65, column 2, second full paragraph).
	 Barnea et al. do not specifically teach treating cancer by using the endogenous EGFR to deliver transcription factors inside the cancer cells.  However, Tang et al. teach that endogenous EGFR is overexpressed in cancer cells (see p. 3081, column 2).  Qi et al. teach that the overexpressed endogenous EGFR exhibits increased phosphorylation and activation (see Abstract; p. G267, column 2, first full paragraph).  Based on these teachings, one of skill in the art would have reasonably concluded that the method of Barnea et al. could be adapted for the specific delivery of transcription factors to cancer cells by tethering the transcription factors to the activated endogenous EGFR.  Since Barnea et al. teach that, similar to PTBs, SH2 domains could be used for tethering to the activated EGFR (see p. 65, column 2, second paragraph), one of skill in the art would have found obvious to tether the transcription factor to the activated endogenous EGFR via an SH2 domain.  
	Furthermore, Qi et al. teach that the EGFR overexpression and activation leads to the inactivation of FOXO3, a transcription factor which activates apoptosis; Qi teaches that overexpressing FOXO3 inhibits cancer cell proliferation and that FOXO3 could serve as a cancer therapeutic agent (see Abstract; p. G264; p. G267; p. G271, column 1, last paragraph).  Hong et al. teach that the intratumoral administration of an adenoviral vector encoding a constitutively activated FOXO3 (FOXO3-TM) to a subject for two consecutive days suppresses tumor growth in the subject (see Abstract; paragraph bridging p. 34 and 35; p. 35, column 1, first paragraph; p. 38, column 2, first paragraph; p. 39-40).  One of skill in the art would have found obvious to use FOXO3-TM as the transcription factor with the reasonable expectation that specific FOXO3-TM delivery into cancer cells expressing activated endogenous EGFR would promote their elimination.  One of skill in the art would have reasonably expected that the specific delivery could be achieved by tethering FOXO3-TM to the activated endogenous EGFR via an SH2 domain.  By adapting the method of Barnea et al. to cancer cells expressing activated endogenous EGFR, one of skill in the art would have obtained a composition comprising a first fusion protein comprising TEV and the Shc1 PTB domain and a second fusion protein comprising FOXO3-TM, a TEV cleavage site, and an SH2 domain (claims 1, 7, and 16).  One of skill in the art would have also found obvious to use an adenoviral vector to administer the first and second fusion proteins for at least two consecutive days to a subject affected by cancers characterized by constitutively activated EGFR with the reasonable expectation that doing so would treat the cancer in the subject (claims 1, 11-14, 21, 22, 28, and 41).  
Furthermore, Tang et al. teach constitutively activated EGFRvIII comprising constitutively phosphorylated tyrosine residues, which is expressed in many cancer types, including breast and lung cancer, but not in normal tissue.  Tang et al. teach that EGFRvIII elevates ErbB2 phosphorylation (see p. 3081; p. 3084; paragraph bridging p. 3084 and 3085).  Based on these teachings, one of skill in the art would have found obvious to modify the method by targeting the first and second therapeutic fusion proteins to either EGFRvIII or ErbB2 in subjects affected by EGFRvIII-positive breast or lung cancer to achieve the predicable result of treating the cancer in these subjects (claims 2, 9, 10, 23, 30-34, 42, and 48).  
With respect to claim 43, expressing the fusion proteins from the same adenoviral vector would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in therapy.
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.
	
9.	Claims 1-3, 7, 9-14, 16, 21-24, 28, 30-34, 36, 41-43, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea et al. taken with each Qi et al., Hong et al., and Tang et al., in further view of Barnea et al. (WO 16/149274).
The teachings of Barnea et al., Qi et al., Hong et al., and Tang et al. are applied as above for claims 1, 2, 7, 9-14, 16, 21-23, 28, 30-34, 36, 41-4, and 48.  Barnea et al., Qi et al., Hong et al., and Tang do not teach that the protease is HCV NS3 (claims 3, 24, and 47).  Barnea et al. (WO) teach that HCV NS3 could be used instead of TEV protease for manipulating cellular circuits (see Abstract; p. 19, lines 3-7).  Replacing the TEV protease with HCV NS3 would have thus been obvious to one of skill in the art to achieve the predictable result of treating the cancer in the subject.  As evidenced by the attached sequence alignment, HCV NS3 is set forth by SEQ ID NO: 1 (claim 47).  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

10.	Claims 1, 2, 7-14, 16, 21-23, 28-34, 36, 41-43, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea et al. taken with each Qi et al., Hong et al., and Tang et al., in further view of Margolis et al. (Nature, 1992, 356: 71-74).
The teachings of Barnea et al., Qi et al., Hong et al., and Tang et al. are applied as above for claims 1, 2, 7, 9-14, 16, 21-23, 28, 30-34, 36, 41-43, and 48.  Barnea et al., Qi et al., and Hong et al. do not teach Vav1 SH2 (claims 8 and 29).  Margolis et al. teach that Vav associates with the activated EGFR via its SH2 domain (see paragraph bridging p. 72 and 73; p. 73, Fig. 4).  Thus, specifically using Vav1 SH2 domain as the SH2 domain would have been obvious to one of skill in the art with the reasonable expectation that doing so would treat the cancer in the subject.  Although Margolis et al. do not specify that Vav is Vav1, it is noted that there is no evidence of record indicating that specifically using Vav1 SH2 leads to unexpected results.  As per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.
11.	Claims 1, 2, 4-7, 9-14, 16, 21-23, 25-28, 30-34, 36, 41-43, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea et al. taken with each Qi et al., Hong et al., and Tang et al., in further view of each Jiang et al. (Chem. Sci., 2013, 4: 3339-3346), Brown et al. (Nature Reviews, 2004, 4: 437-447), and Yaffe (Nature Reviews, Molecular Cell Biology, 2002, 3: 177-186), as evidenced by Srinivas et al. (Biochem. Biophys. Res. Commun., 1999, 260: 557-561).
The teachings of Barnea et al., Qi et al., Hong et al., and Tang et al. are applied as above for claims 1, 2, 7, 9-14, 16, 21-23, 28, 30-34, 36, 41-43, and 48.  Barnea et al., Qi et al., Hong et al., and Tang et al. do not teach using the HIF-1a degron (claims 4-6 and 25-27).  However, using this degron is suggested by the prior art.  For example, Brown et al. teach that, as compared to the normal tissues, tumors are hypoxic.  Brown et al. teach that expression of prodrug-activating enzymes could be specifically targeted to tumors by using HIF-1 hypoxia-responsive elements (see p. 443).  Jiang et al. teach that HIF-1 comprises a degron which is removed upon low oxygen conditions resulting in the stabilization of the protein.  Jiang et al. teach that proteins comprising this degron are degraded under normoxic conditions but become accumulated under hypoxic conditions (see p. 3339, paragraph bridging columns 1 and 2; p. 3344, column 1).  Based on these teachings, one of skill in the art would have reasonably concluded that further adding the HIF-1 degron to the first fusion protein would further increase safety by specifically inducing protease expression in tumors as opposed to the normal tissues.  One of skill in the art would have found obvious to modify the teachings of Barnea, Qi et al., and Hong et al. by further operably linking the HIF-1 degron to the protease such as not to disrupt PTB binding to the activated EGFR to achieve the predictable result treating the cancer in the subject with increased specificity and safety (claims 4 and 25).  As evidenced by Srinivas et al., the HIF-1 degron is the HIF-1[Symbol font/0x61] degron (claims 6 and 27) (see Abstract).  While the cited prior art does not specifically teach inserting the HIF-1[Symbol font/0x61] degron into a PTB loop (claims 5 and 26), the crystal structure of the Shc PTB bound to a phosphotyrosine peptide was known in the prior art and one of skill in the art would have known that Shc PTB contains loops not involved in binding to phosphotyrosine residues (see Yaffe, p. 181, Box 1; p. 183, Fig. 5).  Thus, one of skill in the art would have found obvious to insert the HIF-1[Symbol font/0x61] degron within such a loop with the reasonable expectation that doing so would not disrupt PTB binding to the activated EGFR.
Since EGFR is not constitutively activated in the normal tissues and since the normal tissues are not hypoxic, the first fusion protein would necessarily have a shorter life in normal tissue (non-phosphorylated tyrosine) compared to the tumors (phosphorylated tyrosine) (claims 4 and 25).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

12.	Claims 1, 2, 7, 9-16, 21-23, 28, 30-36, 41-45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea et al. taken with each Qi et al., Hong et al., and Tang et al., in further view of Ruan et al. (Neoplasia, 2001, 3: 255-263).
The teachings of Barnea et al., Qi et al., Hong et al., and Tang et al. are applied as above for claims 1, 2, 7, 9-14, 16, 21-23, 28, 30-34, 36, 41-43, and 48.  Barnea et al., Qi et al., Hong et al., and Tang et al. do not teach Bax nor do they teach an AAV (claims 15, 35, 44, and 45).  However, they teach that FOXO3 activates apoptosis.  Ruan et al. teach that the pro-apoptotic Bax inhibits the growth of tumor cells and suggest in vivo therapy with AAVs encoding Bax (see Abstract; p. 261, column 2, last paragraph).  Based on these teachings, one of skill in the art would have found obvious to modify the method of Barnea et al., Qi et al., Hong et al., and Tang et al. by replacing FOXO3 with Bax and the adenoviral vector with an AAV vector to achieve the predictable result of treating the cancer in the subject.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

New Rejections
Claim Rejections - 35 USC § 112(b)
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation "the HCV NS3 protease" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 is rejected for being dependent upon the rejected claim 46 and also for
failing to further clarify the basis of the rejection.

Claim Rejections - 35 USC § 112(d)
15.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

16.	Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, by reciting that the protease is set forth by SEQID NO: 1 or has a sequence at least 80% identical to SEQ ID NO: 1, claim 47 broadens the subject matter of the parent claim 46, which is limited to the T54A mutant.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 1-3, 7, 9-14, 16, 21-24, 28, 30-34, 36, 41-43, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea et al. taken with each Qi et al., Hong et al., and Tang et al., and Barnea et al. (WO), in further view of Lee et al. (PLOS One, 2013, 8: 1-12).
The teachings of Barnea et al., Qi et al., Hong et al., and Tang et al. are applied as above for claims 1-3, 7, 9-14, 16, 21-24, 28, 30-34, 36, 41-43, 47, and 48.  Barnea et al., Qi et al., Hong et al., Tang, and Barnea et al. (WO) do not teach the T54A NS3 mutant (claim 46).  However, using the T54A mutant is suggested by the prior art.  For example, Barnea et al. teach reducing the protease cleavage efficiency to maximize the signal-to-background ratio (see p. 64, column 2, last paragraph; see the attached Supporting Information, Fig. 5).  Lee et al. teach that the T54A NS3 mutant is less active compared to the wild type NS3 (see p. 4, column 1, second paragraph).  Based on these combined teachings, one of skill in the art would have reasonably concluded that using the T54A mutant instead of the wild type NS3 would result in lower basal substrate cleavage.  One of skill in the art would have found obvious to modify the teachings of Barnea et al., Qi et al., Hong et al., Tang, and Barnea et al. (WO) by replacing the wild type NS3 with the T54A mutant to achieve the predictable result of improving the signal-to-background ratio.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
19.	The arguments addressing the references individual are not found persuasive because none of the references has to teach every claim limitation.  The claimed method is rendered obvious by the combination of all cited references.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
As set forth in the rejection, based on the teachings in the cited prior art, one of skill in the art would have reasonably concluded that Barnea’s method could be modified and applied to specifically release transcription factors to cancer cells expressing activated endogenous EGFR.

	The arguments related to NS3 and the T54A NS3 mutant are not found persuasive.  As set forth in the rejection above, Barnea already teaches maximizing signal-to-background ratio by reducing cleavage efficiency (see p. 64, column 2, last paragraph, Supporting Information, Fig. 5).  There is no evidence of record indicating that using the wild type NS3 provides a superior result compared to reducing TEV efficiency as in Barnea.  Furthermore, since the T54A mutant is less effective than the wild type NS3, one of skill in the art would have reasonably expected to further improve the signal-to-background ratio by using the T54A mutant instead of the wild type NS3.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633